Citation Nr: 9904301	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-19 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.

The veteran was afforded a personal hearing at the RO in 
September 1997.


FINDINGS OF FACT

1.  The unappealed July 1973 RO rating decision, which denied 
the veteran's claim for entitlement to service connection for 
a left knee disability, constitutes the last final 
disallowance of the veteran's claim.

2.  The evidence received since the unappealed July 1973 RO 
rating decision is new and is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSION OF LAW 

1.  The unappealed July 1973 RO rating decision, which denied 
service connection for a left knee disability, is final.  
38 U.S.C.A. §  7105 (West 1991).

2.  The evidence received subsequent to the unappealed July 
1973 RO rating decision, which denied service connection for 
a left knee disability, is new and material, and serves to 
reopen the veteran's claim.  38 U.S.C.A. §§ 5107(a), 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend, in essence, that 
entitlement to service connection for a left knee disorder is 
warranted.  It is specifically asserted that the veteran's 
currently left knee disorder was mischaracterized as having 
preexisted his period of service.  (See p. 3 of hearing 
transcript).  In addition, the veteran has asserted that he 
should have been afforded a medical examination in order to 
evaluate the degree of severity of his left knee disorder, as 
well as the progression of the symptomatology associated with 
his condition.  See VA Form 9, Appeal to Board of Veterans' 
Appeals, dated in June 1997.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

A veteran who serviced during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service. Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This included medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1998).

The evidence of record at the time of the RO's July 1973 
rating decision, which constituted the last final denial of 
the veteran's claim, may be briefly summarized.  A review of 
the veteran's service medical records shows that the report 
of medical examination at his service induction, dated in 
March 1968, noted the presence of a two inch scar on his left 
knee.  The lower extremities were clinically evaluated as 
normal.  The veteran gave a history of a trick or locked 
knee.  He indicated that he cut his left knee when he was 
small.  

The service treatment records show that he was seen at the 
dispensary in October 1969.  At that time he gave a history 
of an old laceration under the left patella in 1958.  He 
reported pain below and surrounding the kneecap.  The 
impression was knee pain, unknown etiology.  Another 
treatment record, dated later in October 1969, indicates that 
X-ray examination revealed irregularity of the left patella 
consistent with old trauma.  Moderate to marked 
chondromalacia with mild arthritis was diagnosed.  Diagnoses 
of left knee chondromalacia and arthritis are also noted to 
be part of treatment records dated in November and December 
1969, and January and February 1970.  A February 1970 
treatment record is shown to include a diagnosis of sprained 
left knee.  The records reflect that he was placed on a 
temporary profile for an old left knee injury.  The October 
1970 separation examination noted the left knee scar.  The 
lower extremities were clinically evaluated as normal.

A private medical record, dated in May 1973, shows that the 
veteran complained of a painful swollen left knee.  The 
treatment record indicates that the veteran's complaints 
began during his childhood when he sustained a laceration 
over his left knee which "apparently" became infected 
leading to the development of what "apparently" was 
osteomyelitis of the patella.  

The veteran was hospitalized at a VA facility in May 1973.  
While hospitalized the veteran underwent surgical drainage of 
his left knee to treat a septic arthritic condition.  The 
summary also notes that the veteran lacerated his left knee 
approximately 18 years previous, at which time he had 
drainage from the wound for a significant period of time.  
The veteran noted that the wound eventually healed, after 
which he had intermittent flare-ups with pain, swelling, and 
tenderness of the left knee.  The diagnosis was septic 
arthritis, left knee, secondary to old injury, with possible 
chronic osteomyelitis of the patella.  

The RO, by means of a July 1973 rating decision, denied the 
veteran's claim for service connection for a left knee 
disorder; specifically, chondromalacia with old traumatic 
arthritis and scar.  At that time the RO determined that a 
left knee condition was not incurred in or aggravated by 
service.  The veteran was notified of that denial and of his 
appellate rights in August 1973.  The veteran did not appeal 
this decision within the time prescribed by law.  See 
38 U.S.C.A. § 7105 (1998).  Therefore, the July 1973 rating 
decision is final.  However, the veteran may reopen his claim 
by the submission of new and material evidence. 38 C.F.R. 
§ 3.156 (1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).  See also Hodge v. West, No. 98-7017 (Fed. 
Cir. Sept. 16, 1998).

The United States Court of Veterans Appeals (Court) has held 
that, in determining whether evidence is new and material, 
the credibility of the new evidence is, preliminarily, to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
indicated that it must first be determined whether the 
presented evidence is new in that it was not of record at the 
time of the final disallowance and not merely cumulative of 
other evidence that was then of record.  Secondly, is it 
probative of the issues at hand.  In other words, such 
documentation provides evidence of proof as to each element 
that was a specified basis for the last disallowance. 

The evidence received since the July 1973 decision includes, 
in pertinent part, various lay statements submitted in 
support of the veteran's claim, numerous VA medical treatment 
records, and the transcript of a September 1997 personal 
hearing.  A letter received in August 1996 from a childhood 
friend of the veteran is to the effect that the veteran was 
able to participate in many activities (such as fishing, 
hunting, and playing sports) prior to his period of service, 
but that he was unable to do as much following his return 
from service due to the condition of his knee.  Two 
additional statements, from the veteran's brother and sister, 
were received in June 1997.  The veteran's brother wrote that 
while the veteran cut his knee when he was 7 or 8 years old, 
after it had healed, he had no problem with his leg.  He 
added that the veteran was unable to do many things, such as 
swimming and paying ball, following his service return.  The 
veteran's sister indicated that the veteran cut his knee as a 
child, but that after it healed, he had no problems 
associated with his knee until he returned from the service.  

Various VA medical records are also shown to have been 
associated with the veteran's claims folder following the 
July 1973 RO decision.  VA outpatient medical records show 
treatment for degenerative joint disease of the left knee 
from 1995 to 1997.  A December 1995 outpatient record 
indicates that the veteran underwent left knee arthroscopic 
surgery two weeks previously; records associated with this 
surgery do not appear to be of record.  A July 1997 
outpatient record shows a diagnosis of left knee degenerative 
joint disease.  An orthopedic consult for possible left knee 
replacement was also noted.  

As noted above, the veteran was afforded a hearing at the RO 
in September 1997.  He testified that the scar, which 
resulted from a cut on his left knee as a child, in essence, 
did not correctly constitute sufficient evidence of a 
preexisting knee injury.  He noted that following treatment 
for his cut knee, and after it had healed, the knee was fine 
until he was in the service.  He further testified that as a 
result of activities such as marching, running, and 
exercising during his period of service he experienced knee 
problems, which necessitated the receipt of treatment.  He 
added that he had undergone surgery for his left knee in 
1973, approximately two years after his service separation, 
at the VA hospital in New Orleans, Louisiana.  He added that 
he did not seek VA treatment until 1973 because he did not 
know such treatment was available until that time.  The 
veteran's wife testified that the veteran had arthroscopic 
surgery in 1995, and that his condition continued to 
deteriorate.  

To summarize, the lay statements submitted on behalf of the 
veteran's claim and the hearing testimony are considered to 
be competent evidence when describing the symptoms or lack of 
symptoms associated with the veteran's left knee at the time 
of his entry into active duty.  The Board also finds that 
this evidence is credible.  The lay statements and hearing 
testimony bear directly on both preservice aggravation and 
direct incurrence of a left knee disability in service.  The 
Board finds that this evidence is new and material.  
Accordingly, the veteran's claim for service connection for a 
left knee disability is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a left knee disability is reopened. 


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for a left knee 
disability.  It is now incumbent upon the RO to review the 
entire evidentiary record, in accordance with the regulatory 
and statutory provisions that govern the adjudication of a 
reopened claim, prior to any further Board consideration of 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As the above-discussed review of the evidence of record shows 
that the veteran has continued to receive treatment for left 
knee-related problems since his service separation, it is the 
opinion of the Board that he should be afforded a VA 
examination in order to determine the nature, severity, and 
etiology of any currently diagnosed left knee disorder.  

The evidence shows that the veteran was awarded disability 
benefits by the Social Security Administration (SSA) in 1988.  
However, the evidence on which the decision was based is not 
on file.  Under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty 
to assist specifically includes requesting information from 
other Federal departments or agencies.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his left knee before and 
following service, to include any records 
pertaining to the left knee laceration in 
1958.  The RO should then obtain all 
records which are not on file.  It is 
requested that RO notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

2.  The RO should take the appropriate 
action to obtain copies of the medical 
records upon which the SSA decision was 
based.  

3.  The RO should request the VA medical 
facility in New Orleans, Louisiana to 
furnish copies of any current treatment 
records.

4.  A VA examination by an orthopedist 
should be conducted to determine the 
nature, severity, and etiology of any 
left knee disorder.  All indicated tests 
should be conducted.  The claims folder 
and a copy of this Remand should be 
furnished to the examiner for review in 
conjunction with the examination.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to when any current 
left knee disability diagnosed was 
initially manifested?  If it is 
determined that the left knee disability 
was present at the time of the veteran's 
entrance into active duty, whether it is 
as least as likely as not that the 
preservice left knee disability underwent 
a chronic increase in severity beyond 
normal progression during the veteran's 
period of military service.  A complete 
rational for any opinions expressed 
should be included in the examination 
report.  

5.  When the requested development is 
fully completed, the RO should re-
adjudicate the veteran's claim for 
service connection on a de novo basis.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case, to include the law and 
regulations regarding service connection 
for a disease or injury, and opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

